     Case 1:20-cr-00058-JRH-BKE Document 57 Filed 02/09/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


 UNITED STATES OF AMERICA                          CR120-058


         V.




 DAVON RANDY JONES


                  PRELIMINARY ORDER OF FORFEITURE


      WHEREAS,on August 5, 2020, a one-Four Count Indictment was filed against

Defendant Anthony R. Williams (hereinafter, the "Defendant"), charging violations

of 18 U.S.C. § 111(a)(1) and (b) (Count One - Assaulting, Resisting, or Impeding

Certain Officers or Employees); 18 U.S.C. § 922(g)(1)(Count Two - Possession of a

Firearm by a Prohibited Person); 21 U.S.C. § 841(a)(1) (Count Three - Possession

with Intent to Distribute Controlled Substances); and 18 U.S.C. § 924(c)(Count Four

- Possession of a Firearm in Furtherance of a Drug Trafficking Crime);

      WHEREAS,the Indictment sought forfeiture pursuant to 18 U.S.C.§ 924(d)(1),

21 U.S.C § 853, and 28 U.S.C. § 2461 of any firearm or ammunition involved in or

used in any knowing violation of the charged offense(s);

      WHEREAS,the Indictment further provided for the forfeiture of any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the

result of such violation(s), and an property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of the offense(s);

      WHEREAS, on January 14 2021, pursuant to a written plea agreement,

Defendant pled guilty to Counts Two and Three of the Indictment charging violations
      Case 1:20-cr-00058-JRH-BKE Document 57 Filed 02/09/21 Page 2 of 4




of 18 U.S.C. § 922(g)(1), Possession of a Firearm by a Prohibited Person and 21 U.S.C.

§ 841(a)(1) Possession with Intent to Distribute Controlled Substances;

       WHEREAS, pursuant to his plea agreement. Defendant agreed to forfeit his

interest in any firearms and ammunition involved or used in the knowing commission

of the offense to which he has agreed to plead guilty, specifically a firearm, to wit, a

Clock, Model 23,.40 caliber handgun, and a Ruger, LCP,.380 caliber semi-automatic,

(hereinafter, the "Subject Property"); and

       WHEREAS, pursuant to his plea agreement. Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure ll(b)(l)(J), 32.2, and 43(a)

regarding notice of the forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment without

further order of the Court.


       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


       1.     Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Rule

32.2(b)(1) of the Federal Rules of Criminal Procedure, the Government has

established the requisite nexus between the above-described Subject Property and

the offense committed by Defendant, and the Subject Property is hereby forfeited to

the United States, and the Government shall now ensure that the Subject Property

is paid in full.

       2.     Upon the entry of this Order, in accordance with Fed. R. Grim. P.

32.2(b)(3), the Attorney General (or a designee) is authorized to seize the Subject
     Case 1:20-cr-00058-JRH-BKE Document 57 Filed 02/09/21 Page 3 of 4




Property, and to conduct any discovery that may assist in identifying, locating or

disposing of the Subject Property, any property traceable thereto, or any property

that may be forfeited as substitute assets.

      3.     Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

      4.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).

      5.     Pursuant to Fed. R. Grim. P. 32.2(b)(3), this Preliminary Order of

Forfeiture shall become final as to Defendant at the time of sentencing and shall be

made part of the sentence and included in the judgment. If no third party files a

timely claim, this Order shall become the Final Order of Forfeiture, as provided by

Fed. R. Grim. P. 32.2(c)(2).

      6.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of pei^'ury and shall set forth

the nature and extent of the petitioner=s right, title, or interest in the Subject

Property, the time and circumstances of the petitioner=s acquisition of the right, title
     Case 1:20-cr-00058-JRH-BKE Document 57 Filed 02/09/21 Page 4 of 4




or interest in the Subject Property, and any additional facts supporting the

petitioner=s claim and the relief sought.

      7.     If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.

      8.     The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration

of the period provided in 21 U.S.C. ' 853(n)(2) for the filing of third-party petitions.

      9.     The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       10.   The Clerk of the Court shall forward four certified copies of this Order

to Assistant U.S. Attorney Xavier A. Cunningham, United States Attorney's Office

for the Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.



      SO ORDERED, this _                                              2021.




                                  CHIEFTODGE J. RANDAL HALL
                                  UNItWsTATES DISTRICT COURT
                                  ~gOUTfiERN DISTRICT OF GEORGIA




                                            -4-
